IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GIANT FOOD STORES, LLC,                  : No. 549 MAL 2017
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENN TOWNSHIP,                           :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.

     The Application for Leave to File Amicus Curiae Brief Nunc Pro Tunc is

GRANTED.